Fourth Court of Appeals
                              San Antonio, Texas
                                      May 1, 2014

                                 No. 04-13-00827-CV

                  IN THE INTEREST AND PROTECTION OF J.G.,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2013-MH-3502
                       Honorable Oscar J. Kazen, Judge Presiding


                                    ORDER
       The Appellant’s Second Motion to Extend Time to File Brief is GRANTED IN PART.
The appellant’s brief is due on May 15, 2014.


                                               _________________________________
                                               Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court